Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 11/2/2020, wherein claims 1,4-14,16-18,22 and 23 are pending. 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  “the medial side eyelets” should be changed to “the plurality of medial side eyelets” and “the lateral side eyelets” should be changed to “the plurality of lateral side eyelets” for antecedent basis purposes.  Appropriate correction is required.
Drawings
The drawings are objected to because they include improper shading which reduces legibility of the drawings. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings (MPEP 1.84)(a)(1) Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. (MPEP 1.84)(b)(1).
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 14,16,17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the upper knitted tongue region" on page 9, line 3.  There is insufficient antecedent basis for this limitation in the claim.

All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,5,7,8,12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (U.S. 20050193592) in view of Uesato (U.S. 20160331083) and further in view of Dekovic (U.S. 20150059209).
Regarding claim 1, Dua teaches a shoe (10) comprising: a knitted shoe upper (30) comprising a knitted element (40), the knitted element being formed of a unitary one-piece construction during a knitting process on a knitting machine (paras. 
but doesn’t specifically teach a lacing system comprising a medial side eyestay and a lateral side eyestay, the medial side eyestay being adjacent the knitted upper throat region and adjacent the knitted upper medial side region, the medial side eyestay including a plurality of medial side eyelets, 
Uesato teaches a lacing system (624,625)(figs 15,16) to be applied to an upper (604) (upper may be knitted, para. 96) comprising a shoelace (fig. 16) a medial side eyestay (625) and a lateral side eyestay (624), the medial side eyestay being adjacent the knitted upper throat region and adjacent the knitted upper medial side region (figs. 15,16), the medial side eyestay including a plurality of medial side eyelets (628 on 625), the lateral side eyestay being adjacent the knitted upper throat region and adjacent the knitted upper lateral side region (figs. 15,16), the lateral side eyestay including a plurality of lateral side eyelets (628 on 624), the plurality of medial side eyelets comprising a plurality of medial eyelet pairs (see annotated fig, eyelet pairs are circled), each eyelet of each medial eyelet pair being spaced both transversely and longitudinally from the corresponding other eyelet of the medial eyelet pair (see annotated fig.), each eyelet pair of the plurality of medial eyelet pairs being spaced apart longitudinally, the plurality of lateral side eyelets comprising a plurality of lateral eyelet pairs (see annotated fig, eyelet pairs are circled), each eyelet of each lateral eyelet pair being spaced both transversely and longitudinally from the corresponding other eyelet of the lateral eyelet pair, each eyelet pair of the plurality of lateral eyelet pairs being spaced apart longitudinally (see annotated fig.),  a portion of the shoelace is covered by the medial side eyestay and is sandwiched between the medial side eyestay and the knitted upper, a portion of the shoelace  is covered by the lateral side eyestay 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added the lacing system of Uesato to the knitted shoe upper of Dua thereby providing a portion of the shoelace covered by the medial side eyestay and sandwiched between the medial side eyestay and the knitted upper, and a portion of the shoelace covered by the lateral side eyestay and sandwiched between the lateral side eyestay and the knitted upper, the shoelace not extending through the knitted element in view of Uesato in order to allow adjustment of fit such that the tension of the lace is distributed effectively along the footwear upper (paras. 66,97 of Uesato).

The Dua/Uesato combined reference doesn’t specifically teach the shoelace being threaded through and spanning both eyelets of a first pair of the medial eyelet pairs such that the portion of the shoelace spanning the eyelets of the first pair of the medial eyelet pairs is covered by the medial side eyestay and is sandwiched between the medial side eyestay and the knitted element, the portion of the shoelace spanning the eyelets of the first pair of the medial eyelet pairs not extending through the knitted element, the shoelace being threaded through and spanning both eyelets of a first pair 
Dekovic teaches knitted footwear having pairs of eyelets on medial and lateral sides (adjacent pairs of 152,153), a shoelace being threaded through and spanning both eyelets of a first pair of medial eyelet pairs such that the portion of the shoelace spanning the eyelets of the first pair of the medial eyelet pairs is covered by an outer layer of material,  the shoelace being threaded through and spanning both eyelets of a first pair of the 9964820.2-5-App. No. 16/208,286Docket No. 56503/180729 lateral eyelet pairs such that the portion of the shoelace spanning the eyelets of the first pair of the lateral eyelet pairs is covered by an outer layer of material (para. 37, fig. 1), and a portion of the upper extends under the lace to enhance the comfort of the article (para. 36).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have laced the shoe of the Dua/Uesato combined reference such that the shoelace is threaded through and spanning both eyelets of a first pair of the medial eyelet pairs such that the portion of the shoelace spanning the eyelets of the first pair of the medial eyelet pairs is covered by the medial side eyestay, the shoelace being threaded through and spanning both eyelets of a first pair of the 9964820.2-5-App. No. 16/208,286Docket No. 56503/180729 lateral eyelet pairs such that the portion of the shoelace spanning the eyelets of the first pair of the lateral eyelet pairs is covered by the lateral 
The portion of the shoelace spanning the eyelets of the first pair of the medial eyelet pairs of the Dua/Uesato/Dekovic combined reference  is sandwiched between the medial side eyestay and the knitted element, and does not extend through the knitted element, and  the portion of the shoelace spanning the eyelets of the first pair of the lateral eyelet pairs of the Dua/Uesato/Dekovic combined reference is sandwiched between the lateral side eyestay and the knitted element, and does not extend through the knitted element because, as discussed above, the eyelets of the combined reference only extend through the eyestays (figs. 15,16 of Uesato, fig. 8 of Dua). 

    PNG
    media_image1.png
    807
    725
    media_image1.png
    Greyscale

Regarding claim 4, the Dua/Uesato/Dekovic combined reference fails to teach a panel, the panel being substantially U-shaped having a medial portion, a lateral portion, and a toe portion, the medial portion comprising the medial eyestay, the lateral portion comprising the lateral eyestay, the medial portion and the lateral portion being spaced 
Uesato further teaches another embodiment (fig. 17) having a panel (700,724), the panel being substantially U-shaped (fig. 17) having a medial portion (716), a lateral portion (714), and a toe portion (718), the medial portion comprising the medial eyestay, the lateral portion comprising the lateral eyestay (fig. 17), the medial portion and the lateral portion being spaced from one another, the medial portion and lateral portion both extending longitudinally between an ankle opening and the knitted upper toe region, the toe portion of the panel extending transversely between the medial portion and the lateral portion (figs. 16,17, para. 103 of Uesato).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention  to have formed  the medial eyestay and lateral eyestay of the Dua/Uesato/Dekovic combined reference  as part of a substantially U-shaped panel having a medial portion, a lateral portion, and a toe portion, the medial portion comprising the medial eyestay, the lateral portion comprising the lateral eyestay, the medial portion and the lateral portion being spaced from one another, the medial portion and lateral portion both extending longitudinally between an ankle opening and the knitted upper toe region, the toe portion of the panel extending transversely between the medial portion and the lateral portion in view of Uesato (fig. 17) in order to provide increased reinforcement between the lateral and medial eyestays.

Regarding claim 7, the Dua/Uesato/Dekovic combined reference teaches the medial eyelets do not overlap longitudinally (figs. 15,16, eyelets are spaced from one another longitudinally).
Regarding claim 8, the Dua/Uesato/Dekovic combined reference teaches the lateral eyelets do not overlap longitudinally. (figs. 15,16, eyelets are spaced from one another longitudinally).
The medial side eyestay and the lateral side eyestay are redefined for claims 12 and 23 such that they each further include a facing sewn or glued to 624,625, para. 98 of Uesato)
Regarding claim 12, the Dua/Uesato/Dekovic combined reference teaches the medial side eyestay and the lateral side eyestay comprise a non-knitted material (glue or stitching attaching the facing) (para. 98)
Regarding claim 23, the Dua/Uesato/Dekovic combined reference teaches the medial side eyestay and the lateral side eyestay differ in material from the knitted upper throat region and the knitted upper medial and lateral side regions (medial and lateral eyestays include the facings and glue or thread for stitching (para. 98 of Uesato) which differs from yarn forming the upper (paras. 43,50-53 of Dua)).

s 9, 10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (U.S. 20050193592) in view of Uesato (U.S. 20160331083) in view of Dekovic (U.S. 20150059209) and further in view of Selbiger (U.S. Patent No. 4817303).

Regarding claims 9 and 10, the Dua/Uesato/ Dekovic combined reference teaches each medial side eyelet is similar in size (fig. 15) and each lateral side eyelet is similar in size (fig. 15), but doesn’t specifically teach wherein the medial eyelets of each medial eyelet pair are spaced apart longitudinally by a length substantially equal to a longitudinal length of one of the medial side eyelets, wherein the lateral side eyelets of each lateral eyelet pair are spaced apart longitudinally by a length substantially equal to a longitudinal length of one of lateral side eyelets.
Selbiger teaches medial eyelets having elongated openings(44b) of each medial eyelet pair are spaced apart longitudinally by a length substantially equal to a longitudinal length of one of the medial eyelets (figs. 2,5) and lateral eyelets having elongated openings (44a) of each medial eyelet pair are spaced apart longitudinally by a length substantially equal to a longitudinal length of one of the medial eyelets (figs. 2,5) to accommodate wide flat shoelaces (figs. 2-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have elongated the medial and lateral eyelets of the Dua/Uesato/Dekovic combined reference  such that the medial eyelets are spaced apart longitudinally by a length substantially equal to a longitudinal length of one of the medial eyelets, and the lateral eyelets of each lateral eyelet pair are 
Regarding claim 22, the Dua/Uesato/ Dekovic combined reference fails to teach the plurality of medial side eyelets and the plurality of lateral side eyelets are longer longitudinally than transversely.
Selbiger teaches a plurality of medial side eyelet openings  (openings of 44b) and a plurality of lateral side eyelet openings (openings of 44a) are longer longitudinally than transversely to accommodate wide flat shoelaces (figs. 2-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have elongated the medial and lateral eyelets of the Dua/Uesato/Dekovic combined reference such that the plurality of medial side eyelets and the plurality of lateral side eyelets are longer longitudinally than transversely in view of Selbiger in order to accommodate wide, flat shoe laces.

Claims 11 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (U.S. 20050193592) in view of Uesato (U.S. 20160331083) in view of Dekovic (U.S. 20150059209) and further in view of Glidden (U.S. Patent No. 2147197).
Regarding claim 11, the Dua/Uesato/ Dekovic combined reference fails to teach the medial and lateral eyelets comprise grommets.
Glidden teaches a shoe (fig.1) having a knitted upper (10) and medial and lateral eyestays (18)  wherein medial and lateral eyelets comprise grommets (fig. 1, pg. 2, col. 1, lines 26-29).

Regarding claim 13,  while Dua and Uesato recognize that parts of an upper can be formed of leather (para. 96 of Uesato, para. 57 of Dua) the Dua/Uesato/ Dekovic combined reference doesn’t specifically teach the medial side eyestay and the lateral side eyestay comprise leather.
Glidden teaches a shoe (fig.1) having a knitted upper (10) wherein the medial side eyestay and the lateral side eyestay (18 on medial and lateral sides) comprise leather (pg. 2, col. 1, lines 26-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the medial side eyestay and the lateral side eyestay of the Dua/Uesato/ Dekovic combined reference from leather in view of Glidden in order to provide further reinforcement and wear resistance around the eyelets to resist tearing. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 14,16,17, and 18  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered. 
Regarding applicant’s argument that photographs may be accepted where necessary to show the invention and it is difficult to show different knit structures in a line drawing, the examiner contends that applicant’s claims are not directed to different knit structures and line drawings would better show the placement and structure of the eyestays and lacing. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings (MPEP 1.84)(a)(1) Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. (MPEP 1.84)(b)(1).
Applicant’s arguments with respect to the art rejections of claim 1 and its dependent claims have been considered but are moot because the arguments do not apply to the particular combination of references being used in the current rejection. Dekovic is combined with Dua and Uesato to teach amended features of claim 1 as outlined in the rejection above. Claim 6 is free of art in view of applicant’s amendments and remarks.
The art rejections of claim 14 and its dependents have been withdrawn in view of applicant’s amendments and remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732